Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2019 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“engaging teeth” of claim 2, line 3;
“T-shaped groove tracks” of claim 3, lines 5-6;
“arc T-shaped track” of claim 6, line 4;
“a T-shaped groove” of claim 6, lines 5-6;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 and 6- 9 are objected to because of the following informalities:
In claim 1, lines 1-2 “adjusting the spatial position of ultrasonic vibrators” should be “adjusting a spatial position of ultrasonic vibrators”
In claim 1, line 3 “an arc track at the top” should be “an arc track at a top”
In claim 1, lines 4-5 “a first ultrasonic vibration component, arranged in the center of the adjustable rotor” should be “a first ultrasonic vibration component, arranged in a center of the adjustable rotor”
In claim 1, lines 5-6 “a second ultrasonic vibration component, arranged above the surface of the adjustable rotor” should be “a second ultrasonic vibration component, arranged above a surface of the adjustable rotor”
In claim 1, lines 6-7 “wherein the second ultrasonic vibration component is parallel to the upper surface of the adjustable rotor” should be “wherein the second ultrasonic vibration component is parallel to an upper surface of the adjustable rotor”
In claim 1, line 9 “a workpiece fixing table, the bottom of which is in contact” should be “a workpiece fixing table, a bottom of which is in contact”
In claim 2, lines 3-4 “the worm shaft are arranged on the lower surface of the adjustable rotor” should be “the worm shaft are arranged on a lower surface of the adjustable rotor”
In claim 3, line 5 “the top of the ultrasonic tool head forms an arc surface” should be “a top of the ultrasonic tool head forms an arc surface”
In claim 4, lines 4-5 “the outer circumference of the first horn, an ultrasonic vibrator fixing seat is arranged on the surface of the ultrasonic vibrator gland” should be “an outer circumference of the first horn, an ultrasonic vibrator fixing seat is arranged on a surface of the ultrasonic vibrator gland”
In claim 4, line 8 “the lower surface of the ultrasonic vibrator fixing seat protrudes” should be “a lower surface of the ultrasonic vibrator fixing seat protrudes”
In claim 6, line 2 “the side of the arc track base” should be “a side of the arc track base”
In claim 6, lines 4-5 “an arc T-shaped track arranged on the surface of the arc track base, and the bottom surface of the adjustable rotor” should be “an arc T-shaped track arranged on a surface of the arc track base, and a bottom surface of the adjustable rotor”  
In claim 7, lines 4-5 “a dynamometer is arranged at the bottom of the mechanism” should be “a dynamometer is arranged at a bottom of the ultrasonic vibration mechanism”
In claim 8, lines 3 “wherein the mechanism comprises a thermocouple” should be “wherein the grinding temperature measuring mechanism comprises a thermocouple”
In claim 9, lines 3-4 “a grinding wheel cover is arranged at the upper half of the grinding wheel” should be “a grinding wheel cover is arranged at an upper half of the grinding wheel”
In claim 9, line 6 “the workpiece is arranged at the bottom of the nanofluid delivery pipe” should be “the workpiece is arranged at a bottom of the nanofluid delivery pipe”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the joint faces" in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what/which joint faces applicant is referring to if it is a face of the ultrasonic vibrator holder or the ultrasonic vibrator holder card cover, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the joint face as any face of the ultrasonic vibrator holder or the ultrasonic vibrator holder card cover.
Claim 10 recites the limitation " a maximum cooling and lubrication method for a grinding zone, using the NMQL grinding device of ultrasonic vibration assisted grinding fluid micro-channel infiltration according to claim 7" in lines 1-3. It is unclear what qualifies as using the device since no steps of using the device are claimed. Furthermore, attempts to claim a process without setting forth any steps involved in the process is held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see MPEP 2173.05 (q)). For examining purposes, the Examiner is to interpret the limitation as functional language that the structure of the device is capable of being used. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites a maximum cooling and lubrication method for a grinding zone, using the NMQL grinding device without setting forth any steps involved in the process is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 (see MPEP 2173.05 (q)(I))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN 106181596) in view of Gruntorad (US Patent No. 2,353,891). 
Regarding clam 1, Cao discloses: an ultrasonic vibration mechanism (see figures 1-20 element I and see paragraph 0071) capable of adjusting the spatial position of ultrasonic vibrators, comprising: 
an adjustable rotor (elements 6); 
a first ultrasonic vibration component (elements I-1/I-2/I-3), arranged in the center of the adjustable rotor (see annotated figure below); 
a second ultrasonic vibration component (element I-24, I-25, I-26), arranged above the surface of the adjustable rotor through a holder (elements I-28/I-22), wherein the second ultrasonic vibration component is parallel to the upper surface of the adjustable rotor (see annotated figure below), and the second ultrasonic vibration component is arranged perpendicular to the first ultrasonic vibration component (see annotated figure below); and 
a workpiece fixing table (elements I-8/I-9), the bottom of which is in contact with or connected to the first ultrasonic vibration component and the second ultrasonic vibration component (see annotated figure below) to transmit ultrasonic vibration to a workpiece (element I-12 and see also paragraph 0100-0104).

    PNG
    media_image1.png
    392
    659
    media_image1.png
    Greyscale

However, Cao appears to be silent comprising an arc track base with an arc track at the top and the adjustable rotor, the bottom of which is arranged on the arc track, and wherein the adjustable rotor can rotate along the arc track.
Gruntorad teaches it was known in the art to have an adjustable work holding device (Figures 1-19) comprising an arc track base (element 54) with an arc track (element 64) at the top (see figure 3) and the adjustable rotor (element 51), the bottom of which is arranged on the arc track (see figure 3), and wherein the adjustable rotor can rotate along the arc track (see page 3 col. 1, ll. 20-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao with teachings of Gruntorad to provide an arc track base with an arc track at the top and the adjustable rotor, the bottom of which is arranged on the arc track, and wherein the adjustable rotor can rotate along the arc track. Doing so provides an arc track base with an arc track at the top and the adjustable rotor arranged on the track to provide an additional degree of rotation in order to allow the user to work on the work piece at various angles/locations during operations, thus increasing efficiency and productivity. 
Regarding clam 4, Cao modified discloses: ultrasonic vibration mechanism capable of adjusting the spatial position of ultrasonic vibrators according to claim 1, wherein the first ultrasonic vibration component comprises a first transducer (element I-2/II-25) and a first horn (element I-3/I-24) , an ultrasonic vibrator gland (element I-21) is arranged on the outer circumference of the first horn (see figure 2 and 13), an ultrasonic vibrator fixing seat (element I-28) is arranged on the surface of the ultrasonic vibrator gland (see figure 2 and 13), the ultrasonic vibrator fixing seat is fixed to the surface of the adjustable rotor (see figure 2 and 13), and the first transducer is connected with an ultrasonic generator (element III-9 and see figure 8 the generator is connected to the first transducer via elements III-10/III-11); further, the lower surface of the ultrasonic vibrator fixing seat protrudes (see figure 13 showing portions of element I-28 protruding), and a boss clamping with the lower surface of the ultrasonic vibrator fixing seat is formed on the side or the circumference of the ultrasonic vibrator gland (Giving that the structural limitations are met by the prior art of the ultrasonic vibrator gland (element I-21) and the ultrasonic vibrator fixing seat (element I-28), thus the prior forms a boss clamping between both components).
Regarding clam 5, Cao modified discloses: the ultrasonic vibration mechanism capable of adjusting the spatial position of ultrasonic vibrators according to claim 1, wherein the holder comprises an ultrasonic vibrator holder  (element I-28/I-39) and an ultrasonic vibrator holder card cover (element I-21), the joint faces of which are cooperatively L-shaped (see figure 13); alternatively, the second ultrasonic vibration component comprises a second transducer  (element I-25) and a second horn (element I-24), the second horn is clamped to the holder (see figure 2), and the second transducer is connected to an ultrasonic generator (element III-9 and see figure 8).
Regarding clam 6, Cao modified discloses all the limitations as stated in the rejections of claims 1, but appears to be silent wherein the side of the arc track base is provided with rotation angle scales; alternatively, the arc track is an arc T-shaped track arranged on the surface of the arc track base, and the bottom surface of the adjustable rotor is provided with a T-shaped groove matching with the T-shaped track.
Gruntorad further teaches it was known in the art to have a an adjustable work holding device (Figures 1-19) comprising an arc track base (element 54) with an arc track (element 64) at the top (see figure 3) and the adjustable rotor (element 51), the bottom of which is arranged on the arc track (see figure 3), the adjustable rotor can rotate along the arc track (see page 3 col. 1, ll. 20-45), and wherein the side of the arc track base is provided with rotation angle scales (element 68); alternatively, the arc track is an arc T-shaped track (see annotated figure below element 64) arranged on the surface of the arc track base, and the bottom surface of the adjustable rotor is provided with a T-shaped groove (element 52 and see also page 3, col. 1, ll. 31) matching with the T-shaped track (see annotated figure below and see also page 3, col. 1, ll. 20-31).

    PNG
    media_image2.png
    619
    925
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao with teachings of Gruntorad to provide the side of the arc track base is provided with rotation angle scales; alternatively, the arc track is an arc T-shaped track arranged on the surface of the arc track base, and the bottom surface of the adjustable rotor is provided with a T-shaped groove matching with the T-shaped track. Doing so provides an arc track base with an arc track having T-shaped track at the top and the adjustable rotor provided with a T-shaped groove matching with the T-shaped track to provide an additional degree of rotation in order to allow the user to work on the work piece at various angles/locations during operations, thus increasing efficiency and productivity.
Regarding clam 7, Cao modified discloses: a NMQL grinding device (element II and see also paragraph 0071) of ultrasonic vibration assisted grinding fluid micro-channel infiltration, comprising: 
the ultrasonic vibration mechanism capable of adjusting the spatial position of ultrasonic vibrators according to claim 1 (see rejection of claim 1 above), wherein a dynamometer (element III-4) is arranged at the bottom of the mechanism, and the mechanism is arranged on a worktable (element II-7); 
a NMQL grinding mechanism (Figure 7), arranged above the workpiece fixing table (see figure 1); and 
a grinding force measuring mechanism (elements III-4 and III-1), comprising the dynamometer and a grinding force controller (element III-1) connected with the dynamometer (see figure 8), wherein the dynamometer is arranged at the bottom of the ultrasonic vibration mechanism (see figures 8-9).
Regarding clam 8, Cao modified discloses: the NMQL grinding device of ultrasonic vibration assisted grinding fluid micro-channel infiltration according to claim 7, further comprising a grinding temperature measuring mechanism (element III-6), wherein the mechanism comprises a thermocouple (element III-5) arranged on the workpiece fixing table (see figure 8) and a grinding temperature controller (element III-8) connected to the thermocouple (see figure 8); 
alternatively, a dynamometer spacer (Detail A) is arranged on each of two sides of the dynamometer, and the workpiece fixing table is fixedly connected to the worktable through the dynamometer spacers (see figures 8-9).

    PNG
    media_image3.png
    437
    554
    media_image3.png
    Greyscale

Regarding clam 9, Cao modified discloses: the NMQL grinding device of ultrasonic vibration assisted grinding fluid micro-channel infiltration according to claim 7, wherein the NMQL grinding mechanism comprises a grinding wheel (element II-1), a grinding wheel cover (element II-1) is arranged at the upper half of the grinding wheel (see figure 7), a magnetic chuck (element II-2) is arranged on each of two sides of the grinding wheel cover, a nanofluid delivery pipe (element II-4) penetrates through the magnetic chucks, and a nozzle (element II-6) facing the workpiece is arranged at the bottom of the nanofluid delivery pipe (see figure 1).
Regarding clam 10, Cao modified discloses: a maximum cooling and lubrication method for a grinding zone, using the NMQL grinding device of ultrasonic vibration assisted grinding fluid micro-channel infiltration according to claim 7 (Giving that there are no structural distinguish of the device or additional steps of using the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention.). 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 107378655) in view of Floren (US Patent No. 3,273,879). 
Regarding claim 1, Sun discloses: an ultrasonic vibration mechanism (see figures 1-2 and see paragraph 0009) capable of adjusting the spatial position of ultrasonic vibrators, comprising: 
an track base (elements 16/17/18/19); 
an adjustable rotor (elements 13/15), the bottom of which is arranged on the track (see figure 1), wherein the adjustable rotor can rotate along the track (see arrow (element C) and see also paragraphs 0031/0036-0037); 
a first ultrasonic vibration component (element 10) , arranged in the center of the adjustable rotor (see annotated figure below); 
a second ultrasonic vibration component (element 10), arranged above the surface of the adjustable rotor through a holder (Detail A), wherein the second ultrasonic vibration component is parallel to the upper surface of the adjustable rotor (see annotated figure below), and the second ultrasonic vibration component is arranged perpendicular to the first ultrasonic vibration component (see annotated figure below); and 
a workpiece fixing table (elements 9/11), the bottom of which is in contact with or connected to the first ultrasonic vibration component and the second ultrasonic vibration component (see annotated figure below showing a bottom of the working table (elements 9/11) in contact with or connected to the first/second ultrasonic vibration (element 10) component via element 12) to transmit ultrasonic vibration to a workpiece (element 8 and see also paragraph0034).

    PNG
    media_image4.png
    618
    739
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    702
    638
    media_image5.png
    Greyscale


However, Sun appears to be silent wherein the track base is arc with an arc track at the top and wherein the adjustable rotor can rotate along the arc track.
Floren teaches it was known in the art to have a work table (see figures 1-4) comprising an arc track base (elements 12) with an arc track (Detail A) at the top and an adjustable rotor (elements 14/16), the bottom of which is arranged on the arc track (see annotate figure below), wherein the adjustable rotor can rotate along the arc track (see arrow below showing rotating (Detail B)). 

    PNG
    media_image6.png
    473
    805
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun with teachings of Floren to provide wherein the track base is arc with an arc track at the top and wherein the adjustable rotor can rotate along the arc track. Doing so provides an arc track base with an arc track at the top and the adjustable rotor arranged on the track to provide an additional degree of rotation in order to allow the user to work on the work piece at various angles/locations during operations, thus increasing efficiency and productivity. 
Regarding claim 2, Sun modified discloses all the limitations as stated in the rejections of claims 1, but appears to be silent wherein a worm shaft is arranged on the arc track base, and engaging teeth engaging with the worm shaft are arranged on the lower surface of the adjustable rotor.
Floren teaches it was known in the art to have a work table (see figures 1-4) comprising an arc track base (elements 12) with an arc track (Detail A) at the top and an adjustable rotor (elements 14/16), the bottom of which is arranged on the arc track (see annotate figure below), and wherein a worm shaft (elements 36/38) is arranged on the arc track base (see figure 2), and engaging teeth (element 44) engaging with the worm shaft are arranged on the lower surface of the adjustable rotor (see annotated figure below).

    PNG
    media_image7.png
    473
    804
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun with teachings of Floren to provide wherein a worm shaft is arranged on the arc track base, and engaging teeth engaging with the worm shaft are arranged on the lower surface of the adjustable rotor. Doing so provides a worm shaft is arranged on the arc track base, and engaging teeth engaging with the worm shaft in order to provide a smooth silent compact gear system in order to transmit rotational power to the device which provides an additional degree of rotation in order to allow the user to work on the work piece at various angles/locations during operations, thus increasing efficiency and productivity. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 107378655) in view of Floren (US Patent No. 3,273,879) as applied to claim 1 above, and further in view of Gruntorad (US Patent No. 2,353,891).
Regarding claim 3, Cao modified discloses: the ultrasonic vibration mechanism capable of adjusting the spatial position of ultrasonic vibrators according to claim 1, wherein an ultrasonic tool head (element 12) is arranged at the bottom of the workpiece fixing table (see figures 1-2), the ultrasonic tool head is fastened to the first ultrasonic vibration component and the second ultrasonic vibration component respectively (see figures 1-2), the top of the ultrasonic tool head forms an arc surface (Detail A). 

    PNG
    media_image8.png
    564
    670
    media_image8.png
    Greyscale


However, Floren appears to be silent wherein the top of the ultrasonic tool head forms T-shaped groove tracks are formed in the arc surface.
Gruntorad further teaches it was known in the art to have an adjustable work holding device (Figures 1-19) comprising a tool head (element 51) is arranged at the bottom of a workpiece fixing table (elements H/V) and wherein the top of the tool head forms T-shaped groove tracks (element 52 and see also page 3, col. 1, ll. 31) are formed in the arc surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sun with teachings of Gruntorad to provide wherein the top of the ultrasonic tool head forms T-shaped groove tracks are formed in the arc surface. Doing so provides T-shaped groove tracks on the ultrasonic tool head in order to provide an additional degree of rotation in order to allow the user to work on the work piece at various angles/locations during operations, thus increasing efficiency and productivity. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/24/2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723